DeMOSS, Circuit Judge, concurring in part and dissenting in part:
Insofar as the majority opinion affirms the judgment of the district court and the jury verdict authorizing recovery against the University for discrimination under Title VII (42 U.S.C. § 2000e et seq.), I reluctantly concur. The holding of the Supreme Court in Fitzpatrick v. Bitzer, 427 U.S. 445, 96 S.Ct. 2666, 49 L.Ed.2d 614 (1976), which held that suits brought in federal court by a private citizen against a state for recovery of damages pursuant to Title VII were not barred by the Eleventh Amendment because in adopting the 1972 Amendments to the Civil Rights Act, Congress expressly acted pursuant to § 5 of the Fourteenth Amendment, is controlling. While I see substantial inconsistencies between the Supreme Court’s holding in Fitzpatrick v. Bitzer and several recent Supreme Court cases, I have not found anything in those recent cases that would overrule the holding in Fitzpatrick v. Bit-zer, and we are, therefore, bound by that holding until the Supreme Court itself modifies or overrules it.
As to the portion of the majority opinion that affirms the district court’s award of money damages based on the jury finding of a violation of the Equal Pay Act of 1963, Pub.L. No. 88-38, 77 Stat. 56 (codified as amended at 29 U.S.C. § 206(d)), I respectfully dissent. I write to explain why I believe the majority opinion is in error in concluding that, in 1974 when Congress amended the provisions of the Fair Labor Standards Act (FLSA) so as to give individual state employees a cause of action in federal court against a state, Congress relied upon § 5 of the Fourteenth Amendment.

I. Historical Review

I think a brief historical review of the key statutory provisions involved in this appeal will be helpful to understanding my dissent. The Fair Labor Standards Act (codified as amended at 29 U.S.C. §§ 201-219) (hereinafter the FLSA) as originally enacted in 1938, contained a section defining congressional findings and declaration of policy (§ 202); a section defining various terms (§ 203); a section fixing the *552minimum wage for various categories of employees (§ 206); a section defining the maximum number of hours in a work week and providing for payment at a higher rate for hours worked in excess of that maximum (§ 207); a section defining child labor limitations (§ 212); a section defining various exemptions from coverage (§ 213); a section defining prohibited acts (§ 215); a section defining penalties and methods of recovery (§ 216); and a section defining various injunctive proceedings (§ 217). It should be noted that § 202 is still in place and is an express and explicit statutory statement by Congress of its findings of adverse impacts on interstate commerce and its express declaration that it was exercising its power to regulate commerce among the states in order to eliminate these adverse conditions. There is no need therefore to explore the legislative history of FLSA on the issue of what constitutional power Congress relied upon in enacting it. It should also be noted that at the time of its original passage, the FLSA expressly excluded a state as being within the definition of “employer” and excluded “state employees” as being included within the definition of employees. It seems absolutely clear to me, therefore, that at the time of its original enactment, the FLSA was an exercise of the powers of Congress under the Interstate Commerce Clause, Article 1 Section 8 of the United States Constitution.
In 1963, Congress enacted the “Equal Pay Act of 1963”, which amended 29 U.S.C. § 206 of the FLSA by adding thereto a new subsection (d). This amendment to § 206 of the FLSA was set forth in § 3 of the Equal Pay Act of 1963. Section 2 of the Equal Pay Act of 1963 contains express findings by Congress that the existence “of wage differentials based on sex” caused various negative impacts on industries engaged in commerce or in the production of goods for commerce; and contains an express declaration by Congress that it was exercising “its power to regulate commerce among the states” to correct these adverse impacts. Just as in the case of the enactment of the FLSA itself, it seems uncontrovertible to me that in enacting the Equal Pay Act of 1963 which added new subsection (d) to § 206 of the FLSA, Congress was acting pursuant to its Interstate Commerce Clause powers to remedy specific adverse effects on interstate commerce caused by “wage differentials based on sex.” In the House Report regarding the Equal Pay Act of 1963, the Committee on Education and Labor makes the following comments as to the purpose and major provisions of the bill that became the Equal Pay Act of 1963:
The bill (H.R.6060) would add one additional fair labor standard to the act; namely, the employees doing work should be paid equal wages, regardless of sex.
Because of the long history and experience of Government and business and workers with the Fair Labor Standards Act, a simple expansion of that act to include the equal pay concept offers the most efficient and least difficult course of action.
Such utilization serves two purposes: First, it eliminates the need for a new bureaucratic structure to enforce equal pay legislation; and second, compliance should be made easier because both industry and labor have a long-established familiarity with existing fair labor standards provisions.
Perhaps the most worthy result in this approach is in the question of coverage. This bill neither extends nor curtails coverage of the Fair Labor Standards Act but simply provides that those employers and employees who are presently covered by that act shall be covered *553by the new provisions relating to equal pay for equal work, regardless of sex.
H.R.Rep. No. 88-309, at 1-2 (1963), reported in 1963 U.S.C.C.A.N. 687, 687-89.
The text of new subsection (d) of § 206 expressly provides that the new equal pay for equal work standard will apply to an “employer having employees subject to any provisions of this section [§ 206].” As a result, an employer who is not obligated to pay the minimum wage specified under § 206 is not obligated to comply with the equal pay for equal work provision. Finally, I would point out that in 1963 at the time of enactment of the Equal Pay Act of 1963, under the express terms of the FLSA, the term “employer” did not include a state and the term “employee” did not include a state employee.
The final source of congressional action that must be considered in resolving the issues in this appeal is the Act entitled “Fair Labor Standards Amendments of 1974” [hereinafter “1974 Act”], Pub.L. No. 93-259, 88 Stat. 53. The 1974 Act consists of 29 separate sections covering 25 pages. Section 1 of the 1974 Act simply provides the name by which the Act may be cited and states that unless otherwise expressly specified any reference to an amendment or repeal refers to sections or provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. §§ 201-219). Section 29 of the 1974 Act provides for effective date and implementation by the Secretary of Labor. Section 28 of the 1974 Act makes various amendments to the text of the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 630 et seq. These changes in § 28 are the source of the controversies in the Supreme Court’s recent decision in Kimel v. Florida Board of Regents, 528 U.S. 62, 120 S.Ct. 631, 145 L.Ed.2d 522. Section 2 through § 27, therefore, are the portions of the 1974 Act that make changes in and additions to the Fair Labor Standards Act of 1938. The most relevant changes to our decision here in Siler-Khodr are:
(a) Section 6(a)(1) of the 1974 Act which made various changes to the statutory definitions in § 203 of the FLSA so as to: (1) include a new defined term of “public agency” which includes “a state or a political subdivision of a state”; (2) amends the term “employer” to include “a public agency”; and (3) defines the term “employee” to include “an employee of a public agency except those who are covered by civil service or who hold a public elective office.”
(b) Section 6(d)(1) of the 1974 Act which changes the second sentence of § 16(b) [29 U.S.C. § 216(b) ] to read as follows:
Action to recover such liability may be maintained against any employer (including a public agency) in any Federal or State court of competent jurisdiction by any one or more employees for and in behalf of himself or themselves and other employees similarly situated.
This change was made to satisfy the holding of the Supreme Court in Employees of Department of Health of Missouri v. Missouri, 411 U.S. 279, 93 S.Ct. 1614, 36 L.Ed.2d 251, which was decided in April 1973, just about one year prior to the issuance of the committee report. In this suit, various employees of the State of Missouri’s health facilities and agencies brought suit in the federal district court for overtime pay due them under § 16(b) of the FLSA. The district court dismissed the suit as being an unconsented action against the State of Missouri barred by the Eleventh Amendment, and the Court of Appeals affirmed. The Supreme Court held that although amendments to the FLSA in 1966 extended statutory coverage to state employees in hospitals, the legislative history failed to show a congression*554al purpose to deprive the state of its constitutional immunity to suit in a federal forum by employees of its non-profit institutions because § 16(b) of the FLSA as it existed at that time did not expressly authorize suit by a state employee against the state in federal court. This amendment to § 16(b) of FLSA satisfies one of the grounds upon which the Supreme Court in Employees v. Missouri held that “Congress did not lift the sovereign immunity of the states under the FLSA.” But even so, some other statements by the Employees Court are worth noting, as follows:
Where employees in state institutions not conducted for profit have such a relation to interstate commerce that national policy, of which Congress is the keeper, indicates that their status should be raised, Congress can act. And when Congress does act, it may place new or even enormous fiscal burdens on the States. Congress acting responsibly would not be presumed to take such action silently....
But we have found not a word in the history of the 1966 amendments to indicate a purpose of Congress to make it possible for a citizen of that State or another State to sue the State in the federal courts.... It is not easy to infer that Congress in legislating pursuant to the Commerce Clause, which has grown to vast proportions in its applications, desired silently to deprive the States of an immunity they have long enjoyed under another part of the Constitution....
... In this connection, it is not amiss to note that § 16(b) allows recovery by employees, not only of the amount of unpaid wages but of an equal amount as liquidated damages and attorneys’ fees. It is one thing, as in Parden [v. Terminal Ry. of Alabama State Docks Dept., 377 U.S. 184, 84 S.Ct. 1207, 12 L.Ed.2d 233 (1964)], to make a state employee whole; it is quite another to let him recover double against a State. Recalcitrant private employers may be whipped into line in that manner. But we are reluctant to believe that Congress in pursuit of a harmonious federalism desired to treat the States so harshly.
93 S.Ct. at 1618-19.
(c) In § 7 of the 1974 Act, various changes in sections of the FLSA were made in order to bring “domestic service workers” under the provisions of that Act. Of these changes the most significant to our current analysis is the change made by § 7(a) of the 1974 Act, which inserts the following new sentence in § 202(a) of the FLSA: “That Congress further finds that the employment of persons in domestic service in households affects commerce.” This change clearly indicates to me that Congress thought about the subject, and the basis of authority, of what changes, if any, it needed to make in § 202 of the FLSA, the section that sets forth its statements of effects on interstate commerce justifying its exercise of the power to regulate commerce.
While it is true that the 1974 Act, unlike the FLSA and the Equal Pay Act of 1963, does not contain express and explicit language regarding impacts on interstate commerce and that the Act was an exercise of the interstate commerce power, I think it is sheer speculation to conclude as the panel majority does, and as the panel in Ussery v. Louisiana, 150 F.3d 431 (5th Cir.1998) did, that Congress acted on the basis of some other power in enacting the 1974 Act. In the first place, as mentioned earlier, the amendment of § 202 of the FLSA relating to the inclusion of domestic service workers under the FLSA, clearly *555indicates that Congress continued to believe that its authority for the adoption of the FLSA was its interstate commerce power. But equally, if not more persuasive, is the fact that the House Education and Labor Committee Report specifically indicates that Congress was acting under its interstate commerce power. See H.R.Rep. No. 93-913 (1974), reprinted in 1974 U.S.C.C.A.N. 2811. In the opening paragraph of this report, the Committee quoted verbatim § 202 of the FLSA to indicate the basic policy of the FLSA. The Committee report then states under the heading “Purpose of the Legislation” as follows:
The bill seeks to implement the policy of the Act [the FLSA] by (1) providing an increase in the minimum wage rate, and (2) extending the benefits and protection of the Act to workers engaged in commerce, or in the production of goods for commerce or employed in enterprises engaged in commerce or in the production of goods for commerce.
Id. Later on in this same section of the Committee report, there is a very cursory reference: “The bill extends the minimum wage and overtime coverage of the Act to Federal, State and local government employees .... ” Id. Later on in the report in a section-by-section discussion of the main provisions of the bill, the report states:
Sec. 6. Federal and State Employees. — Amends definitions of the act to permit the extension of minimum wage and overtime coverage to Federal, State, and local public employees.
Id. Later on in this report, there is a two-page discussion of § 6 of the bill, which would extend “minimum wage and overtime coverage to about five million nonsu-pervisory employees in the public sector not now covered by the Act.” Id. In this discussion, there is no specific reference to the “equal pay for equal work” provisions of subsection (d) of § 206; there is no reference to “discrimination on the basis of sex” by the states against their employees; there is no reference to unconstitutional state laws that foster discrimination in pay on the basis of sex; there is no reference to states denying equal protection of the laws because of wage rates differing on the basis of sex; and finally there is no discussion or finding by the Committee that pay differentials on the basis of sex between workers doing the same job for the states requires exercise by the Congress of its powers under § 5 of the Fourteenth Amendment. There is a lengthy portion of this report which constitutes an overview of the history of the FLSA and various Supreme Court decisions relating thereto. Since this committee report was issued in March 1974, it is not surprising that this historical review of the Act and Supreme Court decisions generally arrives at the conclusion that the Congress has the power under the Interstate Commerce Clause to make the extension of the Fair Labor Standards Act to state employees as contemplated by the 1974 Act. This discussion focused primarily on the Supreme Court decision in Maryland v. Wirtz, 392 U.S. 183, 88 S.Ct. 2017, 20 L.Ed.2d 1020 (1968). One of the issues involved in Wirtz was whether or not the state’s sovereign immunity was abrogated by certain amendments made in 1966 that extended wage and hour coverage to employees of hospitals, mental institutions, schools, and institutions of higher education regardless of whether these institutions were public or private or operated for profit or not for profit. While affirming the lower court’s decision not to enjoin enforcement of these provisions, the Supreme Court in Wirtz expressly reserved for later determination all questions of the state’s sovereign immunity from suit guaranteed by the Eleventh Amendment.
In light of the foregoing, I come to the following conclusions:
*5561. In adopting the FLSA and the Equal Pay Act of 1963, Congress expressly and explicitly, in the statutes themselves, relied upon its powers under the Interstate Commerce Clause of the Constitution.
2. In passing the 1974 Act, Congress acted under its authority under the Interstate Commerce Clause. While this conclusion is not as express and as explicit as that regarding the FLSA and the Equal Pay Act of 1963, there is overwhelming evidence upon which to draw such a conclusion, and there is no evidence that would support a contrary conclusion.
3. From my review of the statutory language in each of these legislative enactments and their respective legislative histories, I can see absolutely no basis for treating the provisions of § 206(d) separately and apart from the remainder of the Fair Labor Standards Act for purposes of determining the constitutional power upon which Congress purported to act.
I disagree completely with my colleagues in the majority who relied upon the prior opinion of this Court in Ussery, which relied upon prior opinions of other Circuit Courts, in attributing some sort of separate standing to the Equal Pay Act for purposes of determining its constitutionality. Once the bill which was labeled as the Equal Pay Act of 1963 was passed and its substantive amendment to § 206(d) incorporated in the U.S.Code, it became for all purposes and intents a portion of the Fair Labor Standards Act just as though it had been in the original Act. In truth and in fact, the provisions of subsection (d) of § 206 could not be applied in any case without simultaneous reference to the other subsections of § 206, the definitions in § 203, the exemptions in § 213, and the remedies available in § 216.

II. The Impact of Seminole Tribe

No satisfactory disposition of the case now before us can be accomplished without giving full application to the decision of the Supreme Court in Seminole Tribe of Florida v. Florida, 517 U.S. 44, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996). In Seminole Tribe, the Supreme Court made two holdings that control in this case. First and foremost, the Supreme Court overruled its prior decision in Pennsylvania v. Union Gas Co., 491 U.S. 1, 109 S.Ct. 2273, 105 L.Ed.2d 1 (1989), in which a plurality of the Supreme Court held that Congress had the power under the Interstate Commerce Clause to abrogate the immunity that a State claims under the Eleventh Amendment from suits by private individuals for money damages. After stating “[w]e feel bound to conclude that Union Gas was wrongly decided and that it should be, and now is, overruled,” the Court went on to state:
[W]e reconfirm that the background principle of state sovereign immunity embodied in the Eleventh Amendment is not so ephemeral as to dissipate when the subject of the suit is an area, like the regulation of Indian commerce, that is under the exclusive control of the Federal Government... .The Eleventh Amendment restricts the judicial power under Article III, and Article I cannot be used to circumvent the constitutional limitations placed upon federal jurisdiction. Petitioner’s suit against the State of Florida must be dismissed for a lack of jurisdiction.
Seminole Tribe, 116 S.Ct. at 1131-32. The Act in question in this case was the Indian Gaming Regulatory Act, which imposed upon the states a duty to negotiate in good faith with an Indian tribe toward the formation of a compact and authorized a tribe to bring suit in federal court against a state in order to compel performance of *557that duty. The Supreme Court determined that the language of the Act was sufficient to indicate Congress’ clear intent to abrogate the state’s sovereign immunity; notwithstanding that determination, the Court concluded that the Indian Commerce Clause of the Constitution does not grant Congress that power. After making the “intention” determination, the Supreme Court said its inquiry was focused on one question: “Was the Act in question passed pursuant to a constitutional provision granting Congress the power to abrogate?” Id. at 1125.
In my view, this precise question rephrased to fit the circumstances of this case is the determinative issue for this Court. That question is “Was the 1974 Act passed pursuant to a constitutional provision granting Congress the power to abrogate?” That question involves two subordinate questions as follows:
a. Under what provision of the Constitution was the 1974 Act passed; and
b. Does that constitutional provision grant Congress the power to abrogate the state’s Eleventh Amendment immunity from suit?
For the reasons stated earlier in this dissent, I have no trouble at all concluding that the 1974 Act was passed pursuant to Congress’ powers under the Interstate Commerce Clause. And in my view, the answer to the second subquestion is controlled by Seminole Tribe and must be “no”. Answers to these questions are strictly factual determinations to be made on the basis of the statutory text and the legislative history as of the time of “passage” or “enactment” of the Act in question. I make this point expressly because I disagree with the panel majority’s reliance on our prior decision in Ussery, which relied on an Eighth Circuit case and stated:
Seminole Tribe “requires us to make an objective inquiry, namely whether Congress could have enacted the legislation at issue pursuant to a constitutional provision granting it the power to abrogate.” (Emphasis added.)
150 F.3d at 436 (quoting Crawford v. Davis, 109 F.3d 1281, 1283 (8th Cir.1997)). But this “could of, would of, should of’ concept is totally inconsistent with the language of Seminole Tribe. The question posed in Seminole Tribe does not say “could the Act in question have been passed pursuant to any constitutional provision granting Congress the power to abrogate”? In Seminole Tribe, the Supreme Court determined that the Act in question (the Indian Gaming Regulatory Act) was passed pursuant to the constitutional provision authorizing Congress to “regulate commerce with Indian tribes,” but that “Congress does not have the authority under the Constitution to make the State suable in federal court....” 116 S.Ct. at 1133. Furthermore, the Court in Seminole Tribe went on to state:
Nor are we free to rewrite the statutory scheme in order to approximate what we think Congress might have wanted had it known that § 2710(d)(7) was beyond its authority. If that effort is to be made, it should be made by Congress, and not by the federal courts.
Id. The majority opinion in Seminole Tribe does not get into any speculation as to whether § 5 of the Fourteenth Amendment could have provided the constitutional authority for the abrogation of states’ Eleventh Amendment immunity which Congress proposed in the Indian Gaming Regulatory Act. I think that it is a mistake and an erroneous application of Supreme Court precedent for the majority to go through the convoluted, semantical speculations as set forth in their opinion to come up with their conclusion that § 5 of the Fourteenth Amendment supports the abrogation of state immunity from private *558suits for money damages insofar as claims under 29 U.S.C. § 206(d) are concerned. Accordingly, I would vacate the portions of the judgment awarding damages under the Equal Pay Act.